NO. 07-02-0037-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     APRIL15, 2002

                         ______________________________


                          PAULA AINSWORTH, APPELLANT

                                           V.

                           KENTON RAGSDALE, APPELLEE


                       _________________________________

          FROM THE 136TH DISTRICT COURT OF JEFFERSON COUNTY;

             NO. D-164,304; HONORABLE MILTON SHUFFIELD, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Paula Ainsworth filed a pro se notice of appeal from a summary judgment

that appellee Kenton Ragsdale recover $148,500 plus interest and attorney’s fees. The

clerk’s record was filed on January 17, 2002. Ms. Ainsworth’s brief was due to be filed on

February 18, 2002, but has yet to be filed, and no motion for extension of time has been

filed. By letter dated March 20, 2002, this Court notified Ms. Ainsworth of the defect and
also directed her to reasonably explain the failure to file a brief together with a showing

that Kenton Ragsdale has not been significantly injured by the delay by April 1, 2002. Ms.

Ainsworth did not respond and the brief remains outstanding.


      Accordingly, we dismiss this appeal for want of prosecution and for failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(a) and (c).



                                         Don H. Reavis
                                           Justice


Do not publish.




                                            2